Citation Nr: 0515051	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  04-10 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
squamous cell carcinoma of the right lower lip.

2.  Entitlement to service connection for basal cell 
carcinoma, to include as a residual of exposure to ionizing 
radiation during service. 

3.  Entitlement to service connection for hypothyroidism, to 
include as a residual of exposure to ionizing radiation 
during service.

4.  Entitlement to service connection for a chronic throat 
disorder, to include as a residual of exposure to ionizing 
radiation during service.

5.  Entitlement to service connection for a skin disorder, to 
include as a residual of exposure to ionizing radiation 
during service.

6.  Entitlement to service connection for hypertension, to 
include as a residual of exposure to ionizing radiation 
during service.

7.  Entitlement to service connection for a respiratory 
disorder, to include asthma and chronic obstructive pulmonary 
disease, to include as a residual of exposure to ionizing 
radiation during service.

8.  Entitlement to service connection for a gastrointestinal 
disorder, to include as a residual of exposure to ionizing 
radiation during service.

9.  Entitlement to service connection for an eye disorder, to 
include as a residual of exposure to ionizing radiation 
during service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and daughter


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The veteran served on active duty from December 1944 to 
August 1946.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
the Department of Veterans Affairs (VA) Regional Office in 
Des Moines, Iowa (RO).

A motion to advance this case on the Board's docket was 
granted by the Board on April 28, 2004, for good cause.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).

The veteran raised the issue of whether new and material 
evidence had been raised to reopen the issue of entitlement 
to service connection for a back disorder at his hearing 
before the Board in April 2005.  This issue has not been 
developed for appellate review and is therefore referred to 
the RO for appropriate disposition.

The issue of entitlement to service connection for an eye 
disorder is addressed in the Remand portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  The veteran's exposure to ionizing radiation during the 
occupation of Japan, during military service resulted in an 
upper bound dose equivalent (in roentgen equivalent unit, or 
rem) of less than 1.

2.  The medical evidence of record reveals that the veteran 
has current diagnoses of chronic obstructive pulmonary 
disease (COPD), asthma, hypertension, hypothyroidism, 
diverticulosis, colon polyps, actinic keratosis, and basal 
cell carcinoma.  

3.  COPD, asthma, hypertension, hypothyroidism, 
diverticulosis, colon polyps, actinic keratosis, and basal 
cell carcinoma are not related to the veteran's military 
service or to any incident therein, to include exposure to 
ionizing radiation during service.  

4.  There is no current diagnosis of a chronic throat 
disorder. 

5.  The Board denied service connection for squamous cell 
carcinoma of the right lower lip, to include as a residual of 
exposure to ionizing radiation during service, in March 1991. 

6.  The evidence received subsequent to the March 1991 Board 
decision includes the testimony of the veteran, spouse, and 
daughter, additional radiation dose estimates, and VA and 
private medical records and opinions.

7.  The additional evidence with regard to the veteran's 
claim to reopen his claim of entitlement to service 
connection for squamous cell carcinoma of the right lower 
lip, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  A respiratory disorder, hypertension, hypothyroidism, a 
gastrointestinal disorder, a skin disorder, a chronic throat 
disorder, and basal cell carcinoma were not incurred in or 
aggravated by military service, and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2004).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for squamous cell carcinoma of the right 
lower lip is not new and material, and therefore, the claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his claims in letters dated in January 
2002, April 2002, and November 2003.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the veteran's claim and obtained radiation 
exposure information from the service department.  Thus, VA's 
duty to assist has been fulfilled. 

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  In this regard, the RO obtained the 
veteran's medical treatment records and obtained radiation 
exposure information from the service department.  Additional 
VA examination or development is not required.  The Board 
notes that such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  With regard to the issues on appeal, this is 
not the case.  There is no outstanding evidence to be 
obtained, either by VA or the veteran.  Consequently, VA did 
not have a duty to assist that was unmet.  Thus, VA's duty to 
assist has been fulfilled. 

With regard to the issue of whether new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for squamous cell carcinoma of the right 
lower lip, VA's duty to assist the veteran in the development 
of this claim is not triggered unless and until the claim is 
reopened.  See 38 U.S.C.A. § 5103A.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

II. Service Connection

The veteran contends that he incurred a respiratory disorder, 
a skin disorder, a gastrointestinal disorder, a chronic 
throat disorder, hypertension, hypothyroidism, and basal cell 
carcinoma due to exposure to ionizing radiation in service.  
He claims that he was exposed to ionizing radiation during 
service when he served in the forces occupying Japan at the 
end of World War Two.  Specifically, the veteran contends 
that during service he was stationed in Japan between October 
and December 1945.  Most recently he claims that during this 
period of time he was assigned guard duties on trains which 
he claims traveled from his base through Hiroshima to 
Nagasaki and back.  He claims that he made at least two round 
trips.  

The veteran's discharge papers specifically reveal that the 
veteran served in the Army in the Pacific Theater of 
Operations during World War Two.  He was also awarded the 
"Army of Occupation Medal - Japan."  The veteran served 
from September through December 1945 in Niigata, Japan.  
However, the service department was unable to confirm the 
veteran's claim of travel through Hiroshima.  Additionally, 
the Board notes that the veteran's service medical records 
are unavailable and have been reported as destroyed by fire 
by the National Personnel Records Center.  

The RO requested radiation exposure information for the 
veteran, from the service department.  An October 2003 reply 
from the Defense Threat Reduction Agency (DTA) indicated 
that, assuming that the veteran's accounts of travel through 
Hiroshima and Nagasaki were true, the veteran's total 
combined ionizing radiation exposure level had an upper dose 
limit of less than one rem.  

The medical evidence of record consists of private and VA 
medical treatment records dated from the 1980s until the 
present.  Private medial records dated in May and June 2001 
reveal diagnoses of rectal polyps and sigmoid diverticulosis.  
VA outpatient treatment records dated in 2003 confirm that 
the veteran was treated for hypertension and hypothyroidism.  
Numerous private and VA medical treatment records reveal that 
the veteran was treated for glaucoma beginning in the 1980s.  
An August 1999 VA medical record reveals a "senile 
cataract," while an August 2000 private ophthalmology record 
indicates "early cataracts not clinically significant."  
Private treatment records dated August to December 2000 
reveal that the veteran was treated for complaints of 
shortness of breath, with diagnoses of asthmatic bronchitis 
and a history of obstructive lung disease being made.  

The medical evidence of record also reveals that the veteran 
was treated for various skin disorders, to include actinic 
keratoses and seborrheic dermatitis.  VA records dated in May 
and November 2001 reveal that the veteran had basal cell 
carcinoma excised from his nose and neck.  There is no 
medical evidence of record of a chronic throat disorder.

In April 2005, a hearing was held before the Board pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 2002).  The veteran 
testified at this hearing about the circumstances of his 
service during the occupation of Japan.  He also provided 
testimony about the medical conditions he had subsequent to 
his military service.  

Service connection for a disability based upon exposure to 
radiation can be awarded on three different legal bases.  The 
first basis is a presumptive basis for diseases specific to 
radiation exposed veterans under 38 C.F.R. § 3.309(d).  The 
second basis is based on exposure to ionizing radiation with 
the subsequent development of a radiogenic disease under 38 
C.F.R. § 3.311.  Finally, the veteran is entitled to service 
connection if he can establish that a disability warrants 
service connection as defined by the general laws and 
regulations governing VA compensation entitlement, that is on 
a direct or presumptive basis.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

VA regulations specify 21 types of cancer that warrant 
presumptive service connection if they become manifest in a 
"radiation-exposed veteran" within specified periods of 
time.  38 C.F.R. §§ 3.309(d)(2).  A "radiation-exposed 
veteran" is some one who participated in a "radiation-risk 
activity" which includes occupation of Hiroshima or Nagasaki 
beginning on August 6, 1945 and ending on July 1, 1946.  38 
C.F.R. §§ 3.309(d)(3).  The evidence reveals that the veteran 
is a "radiation-exposed veteran."  He participated in the 
"radiation-risk activity" being present at Hiroshima or 
Nagasaki during the specified period of time during military 
service and incurring radiation exposure of less than one 
rem.  The evidence of record reveals a diagnosis of basal 
cell carcinoma; however, this is not a cancer which warrants 
presumptive service connection on the basis of being a 
disease specific to a radiation-exposed veteran.  Id.  COPD, 
asthma, actinic keratosis, diverticulosis, colon polyps, 
hypertension, and hypothyroidism are not diseases specified 
at 38 C.F.R. § 3.309 (d).  In the present case the evidence 
of record does not reveal that the veteran has any of the 
diseases specified at 38 C.F.R. § 3.309 (d)(2).  As such, the 
preponderance of the evidence is against a grant of service 
connection on this basis.  38 C.F.R. § 3.309(d).

Service connection can also be pursued under 38 C.F.R. § 
3.311 on the basis of exposure to ionizing radiation and the 
subsequent development of a radiogenic disease.  38 C.F.R. § 
3.311.  Essentially, any form of cancer is considered a 
radiogenic disease within the meaning of the applicable 
regulations.  38 C.F.R. § 3.311(b)(2)(xxiv).  Therefore, the 
veteran's basal cell carcinoma is a radiogenic disease as 
contemplated by the regulations.  Also, non-malignant thyroid 
nodular disease is a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(2) (xvii).  However, hypothyroidism is not a 
radiogenic disease and does not meet the criteria specified 
in the regulation.  

When there is evidence that a veteran has a radiogenic 
disease, 38 C.F.R. § 3.311 sets out specific requirements for 
the development of evidence.  The regulations require that 
the RO obtain radiation dose data from the Department of 
Defense and refer the claim to the VA Under Secretary for 
Benefits.  38 C.F.R. § 3.311(a)(2), (b).  In the present case 
the RO has obtained the required radiation dose estimate from 
the DTA.  The veteran's total combined ionizing radiation 
exposure level had an upper limit of less than one rem.  The 
evidence of record was referred for a medical opinion as 
required at 38 C.F.R. § 3.311(a)(2), (c).  A January 2004 VA 
medical opinion concluded that it "is unlikely that the 
veteran's basal or squamous cell skin cancers can be 
attributed to exposure to ionizing radiation in service."  
The subsequent January 2004 opinion from the Compensation and 
Pension service was that "there is no reasonable possibility 
that the veteran's disability was the result" of exposure to 
ionizing radiation during service.  

The preponderance of the evidence is against the veteran's 
claims for service connection for a respiratory disorder, a 
skin disorder, a gastrointestinal disorder, hypertension, and 
hypothyroidism under 38 C.F.R. § 3.311.  These disabilities 
are not radiogenic diseases, so service connection is not 
warranted under the provisions of 38 C.F.R. § 3.311.  With 
respect to the veteran's claim for service connection for 
basal cell carcinoma, VA has complied with all the 
development requirements set forth under 38 C.F.R. § 3.311.  
The resulting medical evidence of record states that the 
veteran's basal cell carcinoma was not caused by his exposure 
to ionizing radiation during service.  As such, service 
connection for basal cell carcinoma must be denied under 38 
C.F.R. § 3.311.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

Service connection is established for disability resulting 
from injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease contracted in 
the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Malignant tumors (cancer) and cardiovascular-renal disease, 
including hypertension, may be presumed to have been incurred 
in service, if the evidence shows that such diseases became 
manifest to a degree of 10 percent or more within one year 
from separation from active service, even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. §§ 3.307(a), 3.309(a).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The evidence of record reveals that the veteran was first 
diagnosed with basal cell carcinoma and hypertension decades 
after he separated from service.  Accordingly, these 
disorders cannot be presumed to have been incurred during the 
veteran's military service under the provisions of 38 C.F.R. 
§§ 3.307(a), 3.309(a).  A January 2004 VA medical opinion 
concluded that it was unlikely that the veteran's basal cell 
skin cancer could be attributed to exposure to ionizing 
radiation in service, and there is no medical evidence of 
record that relates this disorder to any other incident 
during his military service.  There is no medical evidence of 
record that relates the veteran's hypertension to his 
military service or to any incident therein, to include as 
due to exposure to ionizing radiation.  

A November 1987 statement from a private practitioner stated 
that the veteran had been treated for COPD and that it "is 
conceivable that radiation could aggravate fibrosis of the 
lung."  Nevertheless, chest x-rays in May 1982 and December 
1999 did not show evidence of fibrosis or infiltrate.  A 
letter from the same private practitioner dated in February 
1990 indicated that the veteran had "somatic complaints from 
radiation exposure."  However, this letter did not name any 
specific medical diagnosis or relate any diagnosed disability 
to the veteran's service or to radiation exposure during 
service.  

Due consideration has been given to the veteran's testimony 
adduced here.  However, the veteran's lay testimony is 
competent to establish the occurrence of an injury.  His 
sworn testimony and other statements are not competent 
evidence, however, to establish the etiology of his current 
disorders.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Because he is not a physician, the 
veteran is not competent to make a determination that the 
claimed disorders are the result of his military service or 
to his exposure to ionizing radiation over six decades ago.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

As such, the fact remains that there is no competent evidence 
on file linking a respiratory disorder, a skin disorder, a 
gastrointestinal disorder, hypertension, hypothyroidism, and 
basal cell carcinoma to military service or to any incident 
of service, to include exposure to ionizing radiation despite 
his assertions that such a causal relationship exists.  This 
lack of cognizable evidence is particularly dispositive as 
the first medical evidence of record for treatment for 
symptomatology of these disorders is more than 30 years after 
his period of service had ended.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  As there is no evidence which 
provides the required nexus between military service and a 
respiratory disorder, a skin disorder, a gastrointestinal 
disorder, hypertension, hypothyroidism, and basal cell 
carcinoma, service connection for these disorders is not 
warranted.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Degmetich v. Brown, 104 F.3d 1328 (1997).  Service 
connection for a chronic throat disorder must be denied 
because there is no diagnosis of the disability. 

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

III.  Reopening of the Claim for Service Connection for 
Squamous Cell Carcinoma

In this case, the Board denied entitlement to service 
connection for squamous cell carcinoma, to include as a 
residual of exposure to ionizing radiation during service, in 
March 1991.  The Board decision is final.  38 U.S.C.A. 
§ 7104(b). 

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  The regulation regarding 
new and material evidence was recently amended.  See 38 
C.F.R. § 3.156(a) (2004).  This amendment to 38 C.F.R. § 
3.156(a) applies only to claims to reopen a finally decided 
claim received on or after August 29, 2001.  The veteran's 
request to reopen his claim for entitlement to service 
connection for squamous cell carcinoma was received at the RO 
on August 16, 2001, which is prior to that date.  Therefore, 
the amended regulation does not apply.  

New and material evidence means evidence not previously 
submitted to VA which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim.  See Evans, 9 Vet. App. at 285.  

The Board denied the veteran's claim of entitlement to 
squamous cell carcinoma of the right lower lip in 1991, on 
the basis that there was no demonstration of a causal 
relationship between the veteran's squamous cell carcinoma of 
the right lower lip and his military service, to include as 
due to exposure to ionizing radiation.  Accordingly, in order 
for the veteran's claim to be reopened, the additional 
evidence must show that the veteran incurred squamous cell 
carcinoma as a result of his military service, to include his 
exposure to ionizing radiation.

The evidence of record at the time of the March 1991 Board 
decision which was relevant to the veteran's claim for 
service connection for squamous cell carcinoma included lay 
statements, VA and private medical records, radiation dose 
data from the DTA, a VA medical opinion dated in August 1989, 
and a statement from the VA Director of Compensation and 
Pension dated in September 1989.  The veteran's private 
medical records revealed that he was diagnosed with squamous 
cell carcinoma which was excised in June 1984.  The RO 
conducted all the appropriate development as required under 
38 C.F.R. § 3.311 and obtained a radiation dose estimate 
dated December 1988 which indicated that the veteran's 
inservice radiation dose exposure during service was less 
then 1 rem.  The VA medial opinion dated August 1989 
subsequently indicated that it was unlikely that the 
veteran's squamous cell carcinoma could be attributed to 
exposure to ionizing radiation during service.   

In this case, the evidence submitted since the March 1991 
Board decision includes radiation dose development and VA and 
private medical records.  A statement from DTA dated in 
October 2003, found the veteran's upper bound total dose of 
less than 1 rem.  Thereafter, a VA opinion from the Chief 
Public Health and Environmental Hazards Officer dated in 
January 2004, stated that it was "unlikely" that the 
squamous cell skin cancer could be attributed to exposure to 
ionizing radiation in service.  A statement from the VA 
Director of Compensation and Pension dated in January 2004, 
found that there was no reasonable possibility that the 
veteran's skin cancer was result of exposure to ionizing 
radiation.  The additional medical evidence of record reveals 
the veteran's history of squamous cell carcinoma excision in 
1984, with no recurrence of the disease.  

The veteran also testified at an April 2005 hearing before 
the Board.  He provided testimony related to his claimed 
exposure to radiation during service.  However, this 
information was already of record at the time of the 1991 
Board decision.  Moreover, while lay testimony is competent 
to establish the occurrence of an injury, it is not competent 
to provide a medical diagnosis or the etiology of his 
squamous cell carcinoma.  See Chavarria v. Brown, 5 Vet. App. 
468 (1993) (an appellant's own recitations of his medical 
history does not constitute new and material evidence 
sufficient to reopen his claim when this account has already 
been rejected by the VA).

The Board concludes that the additional evidence submitted 
subsequent to the 1991 Board decision is not new and material 
as it is merely cumulative of evidence that was considered by 
the Board in 1991.  Accordingly, the evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the prior 
denial of service connection for squamous cell carcinoma 
disorder remains final.  38 U.S.C.A. §§ 5108, 7104(b); 38 
C.F.R. § 3.156.


ORDER

Service connection for basal cell carcinoma, to include as 
due to exposure to ionizing radiation, is denied.

Service connection for hypothyroidism, to include as due to 
exposure to ionizing radiation, is denied.  

Service connection for a chronic throat disorder, to include 
as due to exposure to ionizing radiation, is denied.  

Service connection for a skin disorder, to include as due to 
exposure to ionizing radiation, is denied.  

Service connection for hypertension, to include as due to 
exposure to ionizing radiation, is denied.

Service connection a respiratory disorder, to include as due 
to exposure to ionizing radiation, is denied.  

Service connection for a gastrointestinal disorder, to 
include as due to exposure to ionizing radiation, is denied.  

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection an squamous 
cell carcinoma of the right lower lip, the appeal is denied.



REMAND

In May 2005, the veteran submitted additional private medical 
evidence with respect to his claim of entitlement to service 
connection for an eye disorder.  The RO has not reviewed this 
evidence and the veteran did not waive consideration of the 
evidence by the RO.  See §§ 19.37(b), 20.1304 (2004); see 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  As such, this issue 
must be remanded for the RO to consider this evidence.  

Accordingly, this issue is remanded for the following action:

The RO must readjudicate the veteran's 
claim of entitlement to service connection 
for any eye disorder, with particular 
attention to the evidence submitted by the 
veteran in May 2005.  If the benefit on 
appeal remains denied, a supplemental 
statement of the case must be issued, and 
the veteran and his representative must be 
afforded an opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 79 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112). 


	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


